Citation Nr: 1439451	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot disorders (claimed as pes planus).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Tracy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1974 to November 1984, and served for unverified periods with the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for bilateral pes planus.  

In May 2012 and in April 2013, the Board remanded this matter to the RO for further development.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the April 2013 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran currently has bilateral pes planus, hallux valgus, pes valgus, and left hammer toe (second toe).

2.  The Veteran did not sustain a foot injury or disease during active service.



CONCLUSION OF LAW

The criteria for service connection for bilateral foot disorders, including the claimed pes planus, have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005) (rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)). 

In this case, notice was provided to the Veteran in August 2009, prior to the initial adjudication in October 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The August 2009 letter also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that a significant portion of the Veteran's service treatment records (STRs) from the period of active duty service from September 1974 to November 1984 are missing through no fault of the Veteran.  As a result of the missing records, in May 2012 the Board remanded this matter for additional development, to include obtaining treatment records from all possible sources. 

In the May 2012 remand, the Board noted that the STRs for the Veteran's period of active duty, lasting from September 1974 to November 1984, had not been obtained.  The Board observed that in August 2009 the RO contacted the National Personnel Records Center (NPRC) to request that the NPRC provide the Veteran's STRs for the claims file and that in September 2009 NPRC responded, indicating that all available requested records had been mailed. 

The Board observed in the May 2012 remand that that the claims file included only STRs regarding the Veteran's service in the United States Army Reserves, including an August 1988 Reserve service entrance examination report; an August 1988 self-report of the Veteran's medical history; a July 1990 "sick slip," indicating that the Veteran had broken a front tooth in the line of duty; and a July 1990 dental record, indicating that a service dentist extracted tooth number eight at the Veteran's request. 

The Board observed that, in a June 2010 statement, the Veteran indicated that she did not have copies of the STRs for the period of active service, and stated that she wished for VA to attempt procurement of these records.  As a result, the Board found that the matter should be remanded to conduct further search for the STRs for the Veteran's period of active service.  The Board indicated that the Veteran had not provided information regarding her medical history that might facilitate the collection of these records.  Specifically, the Veteran had not provided information regarding the dates and places of purported in-service treatment for any foot-related disorders. 

In a January 2013 Formal Finding on the Unavailability of Service Treatment Records Memorandum, it was indicated that it had been determined that additional STRs for the Veteran were unavailable from various depositories.  It was noted that all procedures to obtain the personnel records had been correctly followed and that all efforts to obtain the needed information had been exhausted and further attempts were futile.  It was indicated that the Records Management Center (RMC) was contacted on November 2, 2012, for any additional STRs for the Veteran for the latest periods of service.  They responded on November 6, 2012 that records were combined at the Waco RO, which were contained in the claims folder, and no new records were received. 

It was further noted that NPRC was contacted on November 2, 2012 for clinical records from Fort Benning and Fort. Lewis and a military facility in Dallas, Texas.  A reply was received that results of the searches revealed no records for the Veteran from Fort Benning or Fort Lewis and that only records from the Dallas facility were found and forwarded.  It was also indicated that the Veteran had been contacted to notify her of the unavailable records and had been asked to forward any records in her possession.  It was observed that, as of January 23, 2013, no response had been received.  Based upon the above, the Board finds that all available treatment records have been obtained and associated with the claims folder. 

As to VA and private treatment records, all identified treatment records have been obtained insofar as possible.  It is important to note that the Veteran has been requested on numerous occasions to provide additional information concerning the names, addresses, and approximate dates of all service, VA and non-VA health care providers who provided treatment at any time for any of the disorders for which she was seeking service connection, including as recently as the July 2014 notice to submit any new evidence, and the Veteran has not provided any additional information; therefore, any attempts to obtain additional information would be futile. 

The Board finds, based upon the above, that the actions taken by the AMC, acting on behalf of the RO, complied with the directives set forth in the May 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2013 the Board again remanded the case for a VA examination regarding a bilateral foot disorder.  See Stegall, 11 Vet. App. at 268.  In November 2013, the Veteran was afforded a VA medical examination in connection with the claim for service connection for a bilateral foot disorder.  38 C.F.R. § 3.159(c)(4) (2013).  

The Board finds that, although a VA examination and nexus opinion was requested in this case, and a VA examination was conducted in November 2013, such examination or medical opinion was not necessary to decide the claim for service connection for a bilateral foot disorder.  As explained below, the evidence does not show that the Veteran had an in-service injury or disease of the feet in service.  Because a favorable medical opinion would be based on an inaccurate factual premise of in-service injury or disease of the feet during service, so as to be of no probative value, the Board finds that no VA medical examination or VA medical opinion is required in this particular case.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Accordingly, the Board finds that there is no further duty to assist with respect to obtaining a VA examination and opinion as to the issue of service connection for a bilateral foot disorder.  38 C.F.R. § 3.159(c)(4).    

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) a current disability; (2) the disease or injury having been incurred in service; (3) a causal relationship between the current disability and the injury or disease incurred in service.  Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)). 

In this case, bilateral pes planus, hallux valgus, pes valgus, and left hammer toe (second toe) are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and post-service "continuity of symptomatology" under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It appears that a portion of the STRs are unavailable; hence, there is a heightened obligation for VA to assist the Veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law  does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to a veteran through his or her senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51; Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis that has no probative value).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Foot Disorders

The record shows few statements from the Veteran submitted in furtherance of her claim.  In a June 2010 statement on the VA Form 9, the Veteran contended that, once found, the missing STRs would support her claim for service connection for bilateral foot disorders.  In a January 2013 statement, the Veteran stated that during basic training in the 1970s she broke her great left toe and had to wear a wooden shoe throughout the last two weeks of basic training and still had to complete the physical test.  In the January 2013 statement, the Veteran also asserted that, in the 1980s, she spoke to a representative in Dallas, Texas, who informed her that all the medical and dental records were lost.  Through the Veteran's accredited representative, in the July 2014 VA Form 646, the Veteran contends that the diagnoses and treatment for the bilateral foot disorders are clearly documented in the claims file, and that the pes planus condition is a direct result of her military service.

After a review of all the evidence of record, the Board first finds that the Veteran currently has bilateral pes planus, hallux valgus, pes valgus, and left hammer toe (second toe).  During the November 2013 VA examination, the VA examiner physically examined the Veteran and rendered the above-named diagnoses. 

The Board next finds that the weight of the lay and medical evidence demonstrates that the Veteran did not sustain an injury or disease of the feet during active service.  In the January 2013 statement in support of the current claim for compensation and at the VA examination in November 2013, the Veteran stated that during basic training in the 1970s she broke her great left toe and had to wear a wooden shoe throughout the last two weeks of basic training and had to complete the physical test, and that she experienced symptoms of foot pain during service.  The Board finds that the Veteran is competent to report that she sustained a left big toe injury and experienced bilateral foot pain in service.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); Layno v. Brown, 6 Vet. App. 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

Although the Board finds the Veteran competent to report of a broken left toe and bilateral foot pain during service, the Board finds that the Veteran's report of in-service onset of foot related problems is outweighed by other, more contemporaneous evidence, and has been inconsistently reported, so as not to be credible.  The Veteran's relatively recent report of in-service great left toe injury and in-service foot symptoms made pursuant to the current claim for compensation is inconsistent with, and outweighed by, the other, more contemporaneous and more probative lay and medical evidence of record that shows that the Veteran did not experience in-service foot injury or disease.  The weight of the evidence shows that symptoms of a foot disorder (which were associated with a left foot bunionectomy) occurred after active service, in about 1986, that after service the Veteran denied foot trouble during service, and that other foot disorders were first diagnosed or treated after service separation.  At the November 2013 VA examination, the Veteran stated that she could not recall when she started to have foot problems and was unsure as to the nature or history of any foot related symptoms or treatment.  

The August 1988 Reserve examination revealed that the Veteran had moderate, asymptomatic pes planus - asymptomatic even after service separation.  Even during Reserve service, the Veteran denied foot problems, as evidenced from an undated Supplemental Medical Screening Form with the Reserve treatment record where the Veteran denied foot pain or painful corns or callouses.  In the August 2009 claim form, while the Veteran reported a specific (post-service) onset date of bunion surgery on the left foot, the Veteran failed to identify the date of onset of the claimed pes planus condition.  

Private treatment records from April 2005 reveal the earliest notation of symptoms and treatment for pes valgus and left ankle spur, while a February 2009 private treatment record noted the presence of pes planus, but the chief complaint regarded a left ankle spur.  These histories of post-service onset foot-related conditions, which were reported by the Veteran for treatment purposes, are inconsistent with, and outweigh, the subsequent histories of having experience foot pain service active service that the Veteran later provided for compensation purposes.  Such contemporaneous lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the patient has a strong motive to tell the truth in order to receive proper care.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

As mentioned above regarding the Veteran's missing STRs, while it is the Board's obligation to evaluate and discuss all the evidence that may be favorable to the Veteran, the Board still must rely on the affirmative evidence that is of record, including the Veteran's own, contemporaneous statements and histories presented at various times, including in the years soon after active duty service and for treatment purposes.  See Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).  In this case, the Board has not relied on the absence of evidence, including an absence of notation of foot problems in the STRs, but has relied on the affirmative evidence that is of record, which includes the Veteran's own reported (lay) history at service separation, as well as Reserve service findings and post-service histories and findings.  

Because the weight of the evidence demonstrates no in-service injury or disease of the feet, but, rather, shows post-service onset of both foot symptoms and diagnosed disorders, resolution of this case does not reach the question of medical nexus of current foot disability to service, including by competent medical opinion.  While the November 2013 VA examiner stated that one could not provide a causation opinion without resorting to speculation, such opinion was not necessary to decide this case because there is no in-service injury or disease to which a current foot disability could be related.  See Bardwell, 24 Vet. App. at 40. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral foot disorders ; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral foot disorders (claimed as pes planus) is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


